United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Urbana, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1881
Issued: May 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 5, 2017 appellant filed a timely appeal from an August 16, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits, effective December 1, 2016, as he had no further disability or
residuals causally related to his February 25, 1993 employment injury; and (2) whether he has
established continuing employment-related disability after December 1, 2016.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated February 2, 2007, the
Board reversed a June 22, 2006 OWCP decision terminating appellant’s entitlement to wage-loss
and schedule award compensation as he refused an offer of suitable work under 5 U.S.C.
§ 8106(c).2 The Board found that the medical evidence then of record was insufficient to support
that the offered position was medically suitable. The facts and circumstances as set forth in the
Board’s prior decision are incorporated herein by reference. The facts relevant to this appeal are
set forth below.
On March 2, 1993 appellant, then a 32-year-old janitor, filed a traumatic injury claim
(Form CA-1) alleging that on February 24, 1993 he sustained back pain when he fell carrying a
bag of salt while in the performance of duty. OWCP accepted the claim for low back strain, an
aggravation of preexisting spinal stenosis at L3-4 and L4-5, and an aggravation of degenerative
disc disease at L5-S1. Appellant performed limited-duty employment until July 1993, when he
resumed his usual work duties. In June 1995, he underwent a lumbar laminectomy at L3-4, L4-5,
and L5-S1 and a discectomy at L5-S1. After sustaining intermittent periods of disability, appellant
stopped work in 1997 and did not return. OWCP paid him compensation for wage-loss disability.3
A computerized tomography (CT) scan of the lumbar spine dated June 22, 2004 revealed
evidence of a prior laminectomy at L4-5, but no acute changes. A magnetic resonance imaging
(MRI) scan study of the lumbar spine obtained April 6, 2006 showed bilateral neural foraminal
stenosis at L4-5 and L5-S1 and disc bulging at L3 through S1.
OWCP did not receive updated medical evidence regarding appellant’s condition from
2007 until 2013. By letter dated March 21, 2013, it requested that he submit a medical report from
his attending physician describing his current condition and its relationship to the accepted work
injury.
In a report dated May 30, 2013, Dr. James K. McKechnie, a Board-certified orthopedic
surgeon, noted that appellant “apparently was injured in 1993” and reviewed his history of a
laminectomy at multiple levels in 1996. He discussed his complaints of numbness and tingling in
his legs, with increasing weakness such that he used a cane. Dr. McKechnie diagnosed lumbar
degenerative disc disease, recurrent sciatica. To rule out spinal stenosis or a disc herniation he
referred appellant for an MRI scan study.

2

Docket No. 06-1607 (issued February 2, 2007). The Board also issued an order dated November 1, 2005
dismissing appellant’s appeal from a June 10, 2005 OWCP decision denying modification of its termination of his
compensation for refusing suitable work under section 8106(c)(2). Order Dismissing Appeal, Docket No. 05-1414
(issued November 1, 2005). It noted that he requested dismissal of the appeal so that he could request reconsideration
before OWCP.
3

By decision dated June 8, 2004, OWCP terminated appellant’s compensation for refusing suitable work under
section 8106(c). In decisions dated November 5, 2004 and June 22, 2006, it denied modification of its termination of
his compensation for refusing suitable work. As noted, the Board, in a decision dated February 2, 2007, reversed the
suitable work termination.

2

On March 2, 2015 OWCP notified appellant that a conflict in medical opinion existed and
referred him to Dr. Timothy A. VanFleet, a Board-certified orthopedic surgeon, for an impartial
medical examination.4 In a report dated April 3, 2015, Dr. VanFleet discussed the history of the
February 25, 1993 work injury. On examination, he found morbid obesity, normal hip and knee
range of motion, pitting edema below the knees, and a loss of sensation to light touch below the
knees. Dr. VanFleet related that x-rays showed some degenerative disc disease without
spondylolisthesis or a loss of disc space height. He opined that appellant’s current condition was
“related to his underlying obesity, his underlying diabetes, as well as an underlying degenerative
condition within the lumbar spine.” Dr. VanFleet advised that he had sustained a temporary
aggravation of an underlying condition due to his work injury, but found that his current condition
was unrelated to the 1993 work injury. He determined that appellant could not perform his usual
employment as a result of his morbid obesity, insulin-dependent diabetes, and possible mental
health status unrelated to his accepted employment injury.
Dr. VanFleet, in a supplemental report dated April 21, 2015, diagnosed obesity, diabetic
disease, and lumbar degenerative disc disease, all unrelated to appellant’s work injury. He advised
that appellant sustained a temporary aggravation of his lumbar degenerative disc disease at the
time of his work injury but that there was “no relationship to his current diagnosis at this time and
the accident in 1993.” Dr. VanFleet related that the temporary aggravation would have resolved
within four months of his surgery for lumbar spinal stenosis. He found that appellant was unable
to work due to the nonemployment-related conditions of obesity, diabetes, and lumbar
degenerative disc disease.
OWCP, on December 3, 2015, referred appellant to Dr. Allan Brecher, a Board-certified
orthopedic surgeon, for a second opinion examination.
In a report dated April 1, 2016, Dr. Brecher obtained a history of the 1993 work injury and
reviewed the medical evidence of record. He noted that in February 1993 appellant was in a motor
vehicle accident “when his car went into a snow drift.” Dr. Brecher noted that he was using a
walker and was currently undergoing tests for dizziness. On examination, he found full strength
of the lower extremities with intact sensation, and discomfort of the back with straight leg raise
bilaterally. Dr. Brecher related that appellant had chronic pain with insignificant findings on MRI
scan studies and “nothing on neurological examination.” He found no objective evidence of spinal
stenosis, noting that the examination findings were normal. Dr. Brecher opined that appellant
sustained a temporary aggravation of spondylosis due to his work injury that had resolved by
July 1993. He advised that he required no further medical treatment and that, based on his review
of the record, the diagnostic studies, and examination findings, he could return to his usual
employment without restrictions. Dr. Brecher noted that other medical complaints, such as
dizziness, might limit appellant’s work ability.
By letter dated August 29, 2016, OWCP notified appellant of its proposed termination of
his compensation and authorization for medical benefits. It found that the opinion of Dr. VanFleet,
as a second opinion examining physician, represented the weight of the evidence and established
that he had no further employment-related condition or disability. OWCP indicated that it had
4
The Board notes that at the time appellant was referred to Dr. VanFleet for an impartial medical examination.
However, OWCP later noted that he was properly considered a second opinion physician.

3

erroneously determined that a conflict in medical opinion existed and referred appellant to
Dr. Brecher. It advised that it would not utilize the opinion of Dr. Brecher as there was no medical
conflict.
Appellant, in a September 17, 2016 response, summarized the reports from physicians
finding that he was totally disabled. He questioned why Dr. VanFleet and Dr. Brecher did not
mention that he used a walker. Appellant maintained that Dr. VanFleet and Dr. Brecher found that
his disability was unrelated to his employment without reviewing x-rays and questioned why
OWCP was not using Dr. Brecher’s opinion. He submitted medical evidence from 2004 and 2005
and diagnostic studies of the brain, elbow, and right upper quadrant of the abdomen.
A February 16, 2016 magnetic resonance imaging (MRI) scan of the cervical spine,
received by OWCP on October 11, 2016, showed moderate-to-severe left foraminal stenosis and
mild right foraminal stenosis at C2-3 and mild right foraminal stenosis at C4-5.
A nurse practitioner completed a work restriction evaluation (Form OWCP-5c) on
November 2, 2016. She diagnosed spinal stenosis at L3-4 and an aggravation of degenerative disc
disease at L5-S1 and indicated that appellant was unable to work.
By decision dated December 1, 2016, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective December 1, 2016. It found that Dr. Brecher was
not a referee physician, but instead a second opinion physician. OWCP reviewed his report and
determined that it constituted the weight of the evidence and established that appellant had no
further residuals of his employment injury.
In a work capacity evaluation (Form OWCP-5c) dated January 10, 2017, Dr. Jesse P.
Butler, a Board-certified orthopedic surgeon, diagnosed L3-4 spinal stenosis and degenerative disc
disease. He found that appellant could not work and provided restrictions. Dr. Butler noted that
appellant’s injury was employment related.
Appellant, on January 23, 2017, requested reconsideration. He submitted physical therapy
reports dated October 2016. In a statement dated February 14, 2017, appellant reviewed
Dr. Brecher’s report. He contended that Dr. Brecher inaccurately found he was in a motor vehicle
accident on February 26, 1993 when he was instead stuck in a snow drift. Appellant advised that
he did not deny back pain or allege that he was dizzy due to his work injury.
By decision dated April 7, 2017, OWCP denied modification of its December 1, 2016
decision. It found that appellant had not submitted sufficient evidence to overcome the weight
afforded Dr. Brecher’s report, which was based on a recent physical examination and review of
the case record.
In a report dated May 25, 2017, Dr. Butler obtained a history of appellant experiencing
chronic pain that began at work due to a fall. He diagnosed chronic bilateral low back pain without
sciatica and status post laminectomy. Dr. Butler discussed appellant’s complaints of pain in his
whole body, diabetic neuropathy, and pain radiating into his legs. He found that he had chronic
low back pain status post laminectomy for congenital stenosis. Dr. Butler related, “[Appellant]
has asked for me to make commentary regarding the work relatedness of his current condition. I

4

have no opinion on this as I would not be able to make any determination based on a 16-year-old
workers’ compensation case in a 15-minute evaluation.”
On June 1, 2017 appellant requested reconsideration. He submitted numerous diagnostic
studies in support of his reconsideration request, including x-rays of the shoulder and elbow and a
December 23, 2015 emergency room report regarding his treatment on that date for pain and
swelling of the right elbow.
By decision dated August 16, 2017, OWCP denied modification of its April 7, 2017
decision. It found that appellant had not submitted medical evidence sufficient to show that he
had continuing disability due to his February 25, 1993 employment injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 After it has determined that an employee
has disability causally related to his federal employment, OWCP may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the employment.6
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained low back strain, an aggravation of preexisting
spinal stenosis at L3-4 and L4-5, and an aggravation of degenerative disc disease at L5-S1 due to
a February 24, 1993 employment injury. Appellant underwent a lumbar laminectomy at L3-4, L45, and a lumbar laminectomy and discectomy at L5-S1. OWCP paid him wage-loss compensation
for total disability from 1997 onward. By decision dated December 1, 2016, it terminated
appellant’s wage-loss compensation and medical benefits, effective that date based on the report
of Dr. Brecher, a second opinion physician.

5

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

6

See I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

7

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

8

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

9

See Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

5

The Board finds that the weight of the medical evidence establishes that OWCP properly
terminated appellant’s wage-loss compensation and medical benefits as the opinion of Dr. Brecher
constitutes the weight of the evidence.
On April 1, 2016 Dr. Becher discussed appellant’s history of a work injury in 1993 and
reviewed the medical evidence of record. He provided examination findings of full lower
extremity strength and no loss of sensation, and found that appellant had chronic pain without
significant findings on diagnostic studies or abnormalities on neurological examination.
Dr. Brecher found no evidence of spinal stenosis. He advised that appellant had experienced a
temporary aggravation of spondylosis that had resolved by July 1993. Dr. Brecher determined that
appellant had no need for further medical treatment and that he had no limitations from resuming
his usual employment due to his work injury. He provided rationale for his opinion by explaining
that there were no objective findings on examination showing any further condition and noting
that his findings were supported by his review of the record and the diagnostic studies. Dr. Brecher
provided a thorough review of the factual and medical background and accurately summarized the
relevant medical evidence. Moreover, he provided detailed findings on examination and reached
conclusions regarding appellant’s condition which comported with his findings.10 Consequently,
Dr. Brecher’s opinion is entitled to the weight of the evidence and establishes that appellant had
no further disability or need for medical treatment due to his employment injury.11
Additionally, Dr. Brecher’s opinion is bolstered by the report of Dr. VanFleet, also an
OWCP referral physician. While OWCP initially indicated that Dr. VanFleet was a referee
physician, the record did not contain a conflict in opinion at the time of the referral and thus his
opinion is that of a second opinion physician.12 On April 3, 2015 Dr. VanFleet obtained a history
of the February 25, 1993 employment injury and advised that x-rays showed degenerative disc
disease with no loss of disc space or spondylolisthesis. He provided examination findings of
morbid obesity, normal hip and knee range of motion, pitting edema below the knees, and a loss
of sensation to light touch below the knees. Dr. VanFleet found that appellant had sustained a
temporary aggravation of an underlying condition due to his work injury that had resolved. He
opined that appellant was disabled from employment due to conditions unrelated to the accepted
employment injury. In an April 21, 2015 supplemental report, Dr. VanFleet diagnosed obesity,
diabetic disease, and lumbar degenerative disc disease, all unrelated to appellant’s work injury.
He advised that appellant sustained a temporary aggravation of his lumbar degenerative disc
disease at the time of his work injury, but that his current condition was unrelated to employment.
Dr. VanFleet’s opinion is reasoned and based on a proper factual history and supports the finding
that appellant had no further employment-related disability or residuals of his work injury.13
The remaining evidence submitted prior to OWCP’s termination of compensation is
insufficient to show that appellant had further disability or need for medical treatment due to his
employment injury. On May 30, 2013 Dr. McKechnie noted that he was apparently injured in
10

See Pamela K. Guesford, 53 ECAB 726 (2002).

11

See S.W., Docket No. 17-0215 (issued September 19, 2017).

12

See Y.S., Docket No. 15-1949 (issued April 11, 2016).

13

See T.M., Docket No. 16-1033 (issued June 22, 2017).

6

1993. He diagnosed lumbar degenerative disc disease, recurrent sciatica, and to rule out spinal
stenosis or a disc herniation. Dr. McKechnie did not address the cause of the diagnosed conditions.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship.14
Additionally, Dr. McKechnie did not address the relevant issue of whether appellant was disabled
from work due to his accepted injury.15
Appellant also submitted the results of a February 16, 2016 MRI scan study. However, a
diagnostic report which offers no opinion regarding causal relationship is of limited probative
value.16 On November 2, 2016 a nurse practitioner completed a form report regarding disability.
However, a nurse or nurse practitioner is not considered a “physician” under FECA and thus cannot
render a medical opinion.17
The Board finds that the weight of the evidence establishes that appellant had no
employment-related disability or need for medical treatment effective December 1, 2016, the date
OWCP terminated his wage-loss compensation and medical benefits.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates a claimant’s compensation benefits, he or she has the
burden of proof to establish that he or she has continuing disability after that date related to the
accepted injury.18 To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal
relationship.19 A claimant must establish by the weight of the reliable, probative, and substantial
evidence that he or she had an employment-related disability which continued after termination of
compensation benefits.20

14

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

15

Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from
employment is a medical issue which must be resolved by competent medical evidence).
16

See E.B., Docket No. 17-0305 (issued July 10, 2017).

17

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See also L.C., Docket No. 16-1717 (issued March 2, 2017) (a nurse is not considered a physician under FECA); A.F.,
Docket No. 17-1514 (issued April 10, 2018) (a report from a nurse practitioner is not considered probative medical
evidence).
18

See T.M., Docket No. 17-0915 (issued August 29, 2017); Manual Gill, 52 ECAB 282 (2001).

19

Id.

20

See J.A., Docket No. 15-0908 (issued August 6, 2015).

7

ANALYSIS -- ISSUE 2
As noted, given the Board’s finding that OWCP properly relied upon the opinion of
Dr. Brecher in terminating compensation, the burden of proof shifted to appellant to establish that
he remained entitled to compensation after that date.21
Appellant submitted an emergency room report dated December 22, 2015 describing his
treatment for right elbow pain and swelling and the results of diagnostic studies of the shoulder
and elbow. As this evidence is not relevant to the pertinent issue of whether he had any continuing
employment-related disability or need for medical treatment after December 1, 2016 due to his
accepted back injury, it is of little probative value.
In a work capacity evaluation dated January 10, 2017, Dr. Butler diagnosed stenosis at
L3-4 and degenerative disc disease. He indicated that appellant was unable to work and noted it
was an employment-related injury. Dr. Butler did not provide any rationale explaining the causal
relationship between any disability for work and the February 25, 1993 employment injury; thus,
his opinion is of diminished probative value.22
Dr. Butler, on May 25, 2017, noted that appellant experienced chronic pain beginning after
a fall at work. He discussed his complaints of whole body pain and diabetic neuropathy. Dr. Butler
diagnosed chronic bilateral low back pain without sciatica and status post laminectomy. He
declined to address whether appellant’s current condition was work related and, consequently, his
opinion is of little probative value.
Appellant contends that he injured his arm and shoulders due to his back injury.23
However, OWCP has not issued a final decision on this issue. The Board’s jurisdiction is limited
to reviewing final adverse decisions of OWCP issued under FECA.24 Thus, this issue is not before
the Board at this time.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective December 1, 2016 as he had no further disability or residuals causally

21

See Manual Gill, supra note 18.

22

See O.G., Docket No. 17-1501 (issued January 5, 2018).

23

Where appellant claims that a condition not accepted or approved by OWCP was due to his employment injury,
he bears the burden of proof to establish that the condition is causally related to the employment injury through the
submission of rationalized medical evidence. See Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
24

20 C.F.R. §§ 501.2(c) and 501.3(a).

8

related to his February 25, 1993 employment injury. The Board further finds that he has not
established continuing employment-related disability after December 1, 2016.
ORDER
IT IS HEREBY ORDERED THAT the August 16, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

